Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 6, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141648                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 141648
                                                                    COA: 298333
                                                                    Wayne CC: 08-011814-FH
  DIANTE THOMAS ANDREWS,
           Defendant-Appellant,

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 7, 2010 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 6, 2011                       _________________________________________
           p0330                                                               Clerk